Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 1 of 266 PageID 2953




                                                                   P-APP001962
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 2 of 266 PageID 2954




                                                                   P-APP001963
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 3 of 266 PageID 2955




                                                                   P-APP001964
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 4 of 266 PageID 2956




                                                                   P-APP001965
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 5 of 266 PageID 2957




                                                                   P-APP001966
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 6 of 266 PageID 2958




                                                                   P-APP001967
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 7 of 266 PageID 2959




                                                                   P-APP001968
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 8 of 266 PageID 2960




                                                                   P-APP001969
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 9 of 266 PageID 2961




                                                                   P-APP001970
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 10 of 266 PageID 2962




                                                                   P-APP001971
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 11 of 266 PageID 2963




                                                                   P-APP001972
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 12 of 266 PageID 2964




                                                                   P-APP001973
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 13 of 266 PageID 2965




                                                                   P-APP001974
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 14 of 266 PageID 2966




                                                                   P-APP001975
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 15 of 266 PageID 2967




                                                                   P-APP001976
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 16 of 266 PageID 2968




                                                                   P-APP001977
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 17 of 266 PageID 2969




                                                                   P-APP001978
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 18 of 266 PageID 2970




                                                                   P-APP001979
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 19 of 266 PageID 2971




                                                                   P-APP001980
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 20 of 266 PageID 2972




                                                                   P-APP001981
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 21 of 266 PageID 2973




                                                                   P-APP001982
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 22 of 266 PageID 2974




                                                                   P-APP001983
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 23 of 266 PageID 2975




                                                                   P-APP001984
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 24 of 266 PageID 2976




                                                                   P-APP001985
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 25 of 266 PageID 2977




                                                                   P-APP001986
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 26 of 266 PageID 2978




                                                                   P-APP001987
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 27 of 266 PageID 2979




                                                                   P-APP001988
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 28 of 266 PageID 2980




                                                                   P-APP001989
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 29 of 266 PageID 2981




                                                                   P-APP001990
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 30 of 266 PageID 2982




                                                                   P-APP001991
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 31 of 266 PageID 2983




                                                                   P-APP001992
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 32 of 266 PageID 2984




                                                                   P-APP001993
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 33 of 266 PageID 2985




                                                                   P-APP001994
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 34 of 266 PageID 2986




                                                                   P-APP001995
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 35 of 266 PageID 2987




                                                                   P-APP001996
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 36 of 266 PageID 2988




                                                                   P-APP001997
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 37 of 266 PageID 2989




                                                                   P-APP001998
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 38 of 266 PageID 2990




                                                                   P-APP001999
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 39 of 266 PageID 2991




                                                                   P-APP002000
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 40 of 266 PageID 2992




                                                                   P-APP002001
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 41 of 266 PageID 2993




                                                                   P-APP002002
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 42 of 266 PageID 2994




                                                                   P-APP002003
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 43 of 266 PageID 2995




                                                                   P-APP002004
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 44 of 266 PageID 2996




                                                                   P-APP002005
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 45 of 266 PageID 2997




                                                                   P-APP002006
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 46 of 266 PageID 2998




                                                                   P-APP002007
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 47 of 266 PageID 2999




                                                                   P-APP002008
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 48 of 266 PageID 3000




                                                                   P-APP002009
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 49 of 266 PageID 3001




                                                                   P-APP002010
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 50 of 266 PageID 3002




                                                                   P-APP002011
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 51 of 266 PageID 3003




                                                                   P-APP002012
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 52 of 266 PageID 3004




                                                                   P-APP002013
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 53 of 266 PageID 3005




                                                                   P-APP002014
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 54 of 266 PageID 3006




                                                                   P-APP002015
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 55 of 266 PageID 3007




                                                                   P-APP002016
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 56 of 266 PageID 3008




                                                                   P-APP002017
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 57 of 266 PageID 3009




                                                                   P-APP002018
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 58 of 266 PageID 3010




                                                                   P-APP002019
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 59 of 266 PageID 3011




                                                                   P-APP002020
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 60 of 266 PageID 3012




                                                                   P-APP002021
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 61 of 266 PageID 3013




                                                                   P-APP002022
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 62 of 266 PageID 3014




                                                                   P-APP002023
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 63 of 266 PageID 3015




                                                                   P-APP002024
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 64 of 266 PageID 3016




                                                                   P-APP002025
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 65 of 266 PageID 3017




                                                                   P-APP002026
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 66 of 266 PageID 3018




                                                                   P-APP002027
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 67 of 266 PageID 3019




                                                                   P-APP002028
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 68 of 266 PageID 3020




                                                                   P-APP002029
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 69 of 266 PageID 3021




                                                                   P-APP002030
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 70 of 266 PageID 3022




                                                                   P-APP002031
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 71 of 266 PageID 3023




                                                                   P-APP002032
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 72 of 266 PageID 3024




                                                                   P-APP002033
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 73 of 266 PageID 3025




                                                                   P-APP002034
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 74 of 266 PageID 3026




                                                                   P-APP002035
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 75 of 266 PageID 3027




                                                                   P-APP002036
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 76 of 266 PageID 3028




                                                                   P-APP002037
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 77 of 266 PageID 3029




                                                                   P-APP002038
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 78 of 266 PageID 3030




                                                                   P-APP002039
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 79 of 266 PageID 3031




                                                                   P-APP002040
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 80 of 266 PageID 3032




                                                                   P-APP002041
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 81 of 266 PageID 3033




                                                                   P-APP002042
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 82 of 266 PageID 3034




                                                                   P-APP002043
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 83 of 266 PageID 3035




                                                                   P-APP002044
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 84 of 266 PageID 3036




                                                                   P-APP002045
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 85 of 266 PageID 3037




                                                                   P-APP002046
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 86 of 266 PageID 3038




                                                                   P-APP002047
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 87 of 266 PageID 3039




                                                                   P-APP002048
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 88 of 266 PageID 3040




                                                                   P-APP002049
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 89 of 266 PageID 3041




                                                                   P-APP002050
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 90 of 266 PageID 3042




                                                                   P-APP002051
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 91 of 266 PageID 3043




                                                                   P-APP002052
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 92 of 266 PageID 3044




                                                                   P-APP002053
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 93 of 266 PageID 3045




                                                                   P-APP002054
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 94 of 266 PageID 3046




                                                                   P-APP002055
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 95 of 266 PageID 3047




                                                                   P-APP002056
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 96 of 266 PageID 3048




                                                                   P-APP002057
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 97 of 266 PageID 3049




                                                                   P-APP002058
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 98 of 266 PageID 3050




                                                                   P-APP002059
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 99 of 266 PageID 3051




                                                                   P-APP002060
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 100 of 266 PageID 3052




                                                                    P-APP002061
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 101 of 266 PageID 3053




                                                                    P-APP002062
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 102 of 266 PageID 3054




                                                                    P-APP002063
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 103 of 266 PageID 3055




                                                                    P-APP002064
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 104 of 266 PageID 3056




                                                                    P-APP002065
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 105 of 266 PageID 3057




                                                                    P-APP002066
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 106 of 266 PageID 3058




                                                                    P-APP002067
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 107 of 266 PageID 3059




                                                                    P-APP002068
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 108 of 266 PageID 3060




                                                                    P-APP002069
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 109 of 266 PageID 3061




                                                                    P-APP002070
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 110 of 266 PageID 3062




                                                                    P-APP002071
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 111 of 266 PageID 3063




                                                                    P-APP002072
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 112 of 266 PageID 3064




                                                                    P-APP002073
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 113 of 266 PageID 3065




                                                                    P-APP002074
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 114 of 266 PageID 3066




                                                                    P-APP002075
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 115 of 266 PageID 3067




                                                                    P-APP002076
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 116 of 266 PageID 3068




                                                                    P-APP002077
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 117 of 266 PageID 3069




                                                                    P-APP002078
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 118 of 266 PageID 3070




                                                                    P-APP002079
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 119 of 266 PageID 3071




                                                                    P-APP002080
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 120 of 266 PageID 3072




                                                                    P-APP002081
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 121 of 266 PageID 3073




                                                                    P-APP002082
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 122 of 266 PageID 3074




                                                                    P-APP002083
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 123 of 266 PageID 3075




                                                                    P-APP002084
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 124 of 266 PageID 3076




                                                                    P-APP002085
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 125 of 266 PageID 3077




                                                                    P-APP002086
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 126 of 266 PageID 3078




                                                                    P-APP002087
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 127 of 266 PageID 3079




                                                                    P-APP002088
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 128 of 266 PageID 3080




                                                                    P-APP002089
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 129 of 266 PageID 3081




                                                                    P-APP002090
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 130 of 266 PageID 3082




                                                                    P-APP002091
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 131 of 266 PageID 3083




                                                                    P-APP002092
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 132 of 266 PageID 3084




                                                                    P-APP002093
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 133 of 266 PageID 3085




                                                                    P-APP002094
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 134 of 266 PageID 3086




                                                                    P-APP002095
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 135 of 266 PageID 3087




                                                                    P-APP002096
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 136 of 266 PageID 3088




                                                                    P-APP002097
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 137 of 266 PageID 3089




                                                                    P-APP002098
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 138 of 266 PageID 3090




                                                                    P-APP002099
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 139 of 266 PageID 3091




                                                                    P-APP002100
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 140 of 266 PageID 3092




                                                                    P-APP002101
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 141 of 266 PageID 3093




                                                                    P-APP002102
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 142 of 266 PageID 3094




                                                                    P-APP002103
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 143 of 266 PageID 3095




                                                                    P-APP002104
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 144 of 266 PageID 3096




                                                                    P-APP002105
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 145 of 266 PageID 3097




                                                                    P-APP002106
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 146 of 266 PageID 3098




                                                                    P-APP002107
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 147 of 266 PageID 3099




                                                                    P-APP002108
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 148 of 266 PageID 3100




                                                                    P-APP002109
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 149 of 266 PageID 3101




                                                                    P-APP002110
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 150 of 266 PageID 3102




                                                                    P-APP002111
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 151 of 266 PageID 3103




                                                                    P-APP002112
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 152 of 266 PageID 3104




                                                                    P-APP002113
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 153 of 266 PageID 3105




                                                                    P-APP002114
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 154 of 266 PageID 3106




                                                                    P-APP002115
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 155 of 266 PageID 3107




                                                                    P-APP002116
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 156 of 266 PageID 3108




                                                                    P-APP002117
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 157 of 266 PageID 3109




                                                                    P-APP002118
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 158 of 266 PageID 3110




                                                                    P-APP002119
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 159 of 266 PageID 3111




                                                                    P-APP002120
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 160 of 266 PageID 3112




                                                                    P-APP002121
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 161 of 266 PageID 3113




                                                                    P-APP002122
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 162 of 266 PageID 3114




                                                                    P-APP002123
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 163 of 266 PageID 3115




                                                                    P-APP002124
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 164 of 266 PageID 3116




                                                                    P-APP002125
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 165 of 266 PageID 3117




                                                                    P-APP002126
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 166 of 266 PageID 3118




                                                                    P-APP002127
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 167 of 266 PageID 3119




                                                                    P-APP002128
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 168 of 266 PageID 3120




                                                                    P-APP002129
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 169 of 266 PageID 3121




                                                                    P-APP002130
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 170 of 266 PageID 3122




                                                                    P-APP002131
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 171 of 266 PageID 3123




                                                                    P-APP002132
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 172 of 266 PageID 3124




                                                                    P-APP002133
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 173 of 266 PageID 3125




                                                                    P-APP002134
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 174 of 266 PageID 3126




                                                                    P-APP002135
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 175 of 266 PageID 3127




                                                                    P-APP002136
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 176 of 266 PageID 3128




                                                                    P-APP002137
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 177 of 266 PageID 3129




                                                                    P-APP002138
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 178 of 266 PageID 3130




                                                                    P-APP002139
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 179 of 266 PageID 3131




                                                                    P-APP002140
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 180 of 266 PageID 3132




                                                                    P-APP002141
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 181 of 266 PageID 3133




                                                                    P-APP002142
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 182 of 266 PageID 3134




                                                                    P-APP002143
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 183 of 266 PageID 3135




                                                                    P-APP002144
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 184 of 266 PageID 3136




                                                                    P-APP002145
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 185 of 266 PageID 3137




                                                                    P-APP002146
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 186 of 266 PageID 3138




                                                                    P-APP002147
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 187 of 266 PageID 3139




                                                                    P-APP002148
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 188 of 266 PageID 3140




                                                                    P-APP002149
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 189 of 266 PageID 3141




                                                                    P-APP002150
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 190 of 266 PageID 3142




                                                                    P-APP002151
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 191 of 266 PageID 3143




                                                                    P-APP002152
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 192 of 266 PageID 3144




                                                                    P-APP002153
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 193 of 266 PageID 3145




                                                                    P-APP002154
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 194 of 266 PageID 3146




                                                                    P-APP002155
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 195 of 266 PageID 3147




                                                                    P-APP002156
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 196 of 266 PageID 3148




                                                                    P-APP002157
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 197 of 266 PageID 3149




                                                                    P-APP002158
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 198 of 266 PageID 3150




                                                                    P-APP002159
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 199 of 266 PageID 3151




                                                                    P-APP002160
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 200 of 266 PageID 3152




                                                                    P-APP002161
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 201 of 266 PageID 3153




                                                                    P-APP002162
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 202 of 266 PageID 3154




                                                                    P-APP002163
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 203 of 266 PageID 3155




                                                                    P-APP002164
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 204 of 266 PageID 3156




                                                                    P-APP002165
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 205 of 266 PageID 3157




                                                                    P-APP002166
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 206 of 266 PageID 3158




                                                                    P-APP002167
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 207 of 266 PageID 3159




                                                                    P-APP002168
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 208 of 266 PageID 3160




                                                                    P-APP002169
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 209 of 266 PageID 3161




                                                                    P-APP002170
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 210 of 266 PageID 3162




                                                                    P-APP002171
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 211 of 266 PageID 3163




                                                                    P-APP002172
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 212 of 266 PageID 3164




                                                                    P-APP002173
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 213 of 266 PageID 3165




                                                                    P-APP002174
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 214 of 266 PageID 3166




                                                                    P-APP002175
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 215 of 266 PageID 3167




                                                                    P-APP002176
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 216 of 266 PageID 3168




                                                                    P-APP002177
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 217 of 266 PageID 3169




                                                                    P-APP002178
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 218 of 266 PageID 3170




                                                                    P-APP002179
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 219 of 266 PageID 3171




                                                                    P-APP002180
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 220 of 266 PageID 3172




                                                                    P-APP002181
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 221 of 266 PageID 3173




                                                                    P-APP002182
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 222 of 266 PageID 3174




                                                                    P-APP002183
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 223 of 266 PageID 3175




                                                                    P-APP002184
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 224 of 266 PageID 3176




                                                                    P-APP002185
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 225 of 266 PageID 3177




                                                                    P-APP002186
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 226 of 266 PageID 3178




                                                                    P-APP002187
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 227 of 266 PageID 3179




                                                                    P-APP002188
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 228 of 266 PageID 3180




                                                                    P-APP002189
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 229 of 266 PageID 3181




                                                                    P-APP002190
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 230 of 266 PageID 3182




                                                                    P-APP002191
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 231 of 266 PageID 3183




                                                                    P-APP002192
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 232 of 266 PageID 3184




                                                                    P-APP002193
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 233 of 266 PageID 3185




                                                                    P-APP002194
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 234 of 266 PageID 3186




                                                                    P-APP002195
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 235 of 266 PageID 3187




                                                                    P-APP002196
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 236 of 266 PageID 3188




                                                                    P-APP002197
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 237 of 266 PageID 3189




                                                                    P-APP002198
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 238 of 266 PageID 3190




                                                                    P-APP002199
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 239 of 266 PageID 3191




                                                                    P-APP002200
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 240 of 266 PageID 3192




                                                                    P-APP002201
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 241 of 266 PageID 3193




                                                                    P-APP002202
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 242 of 266 PageID 3194




                                                                    P-APP002203
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 243 of 266 PageID 3195




                                                                    P-APP002204
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 244 of 266 PageID 3196




                                                                    P-APP002205
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 245 of 266 PageID 3197




                                                                    P-APP002206
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 246 of 266 PageID 3198




                                                                    P-APP002207
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 247 of 266 PageID 3199




                                                                    P-APP002208
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 248 of 266 PageID 3200




                                                                    P-APP002209
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 249 of 266 PageID 3201




                                                                    P-APP002210
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 250 of 266 PageID 3202




                                                                    P-APP002211
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 251 of 266 PageID 3203




                                                                    P-APP002212
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 252 of 266 PageID 3204




                                                                    P-APP002213
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 253 of 266 PageID 3205




                                                                    P-APP002214
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 254 of 266 PageID 3206




                                                                    P-APP002215
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 255 of 266 PageID 3207




                                                                    P-APP002216
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 256 of 266 PageID 3208




                                                                    P-APP002217
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 257 of 266 PageID 3209




                                                                    P-APP002218
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 258 of 266 PageID 3210




                                                                    P-APP002219
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 259 of 266 PageID 3211




                                                                    P-APP002220
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 260 of 266 PageID 3212




                                                                    P-APP002221
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 261 of 266 PageID 3213




                                                                    P-APP002222
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 262 of 266 PageID 3214




                                                                    P-APP002223
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 263 of 266 PageID 3215




                                                                    P-APP002224
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 264 of 266 PageID 3216




                                                                    P-APP002225
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 265 of 266 PageID 3217




                                                                    P-APP002226
Case 2:20-cv-00180-JLB-MRM Document 46-10 Filed 07/01/20 Page 266 of 266 PageID 3218




                                                                    P-APP002227
